NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0844n.06

                                            No. 10-2663

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                       FILED
UNITED STATES OF AMERICA,                         )                               Dec 15, 2011
                                                  )                         LEONARD GREEN, Clerk
       Plaintiff-Appellee,                        )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
DESHAWN WELLS,                                    )    EASTERN DISTRICT OF MICHIGAN
                                                  )
       Defendant-Appellant.                       )



       Before: CLAY, SUTTON and STRANCH, Circuit Judges.


       SUTTON, Circuit Judge. The district court sentenced Deshawn Wells to two years in prison

for violating the terms of his supervised release. We affirm.


                                                  I.


       In April 2006, Wells pled guilty to one count of being a felon in possession of a firearm. See

18 U.S.C. § 922(g)(1). The district court sentenced Wells to 38 months in prison followed by two

years of supervised release. Wells began his term of supervised release in July 2009. In April 2010,

Wells’ probation officer asked the district court to revoke his supervised release because Wells had

driven under the influence of alcohol and tested positive for marijuana. In September, the probation

officer added another violation, resisting and obstructing a police officer during a traffic stop.
No. 10-2663
United States v. Wells

        In December, the district court held a supervised release revocation hearing, at which Wells

admitted all three violations. His conduct constituted a grade B supervised release violation, which,

when combined with his criminal history (IV), yielded a guidelines policy statement range of 12 to

18 months in prison. See U.S.S.G. § 7B1.4. Wells asked the court for a sentence within that range;

the government asked for a sentence at or near the top of the range. The district court imposed a 24-

month sentence, the statutory maximum, for a number of reasons: Wells’ multiple supervised

release violations, his lack of cooperation with the probation office and the police, his failure to take

responsibility for the well-being of his children and his lengthy criminal history.


                                                   II.


        Wells contends that his 24-month sentence is procedurally unreasonable because “the district

court failed to explain why a sentence[ ] 12 months above the bottom of the policy range was . . .

necessary” to satisfy the statutory sentencing factors. Br. at 13. We review this argument for plain

error because Wells did not raise it below, even after being given an opportunity to do so. See

United States v. Vonner, 516 F.3d 382, 385–86 (6th Cir. 2008) (en banc). The district court

committed no error, plain or otherwise. It satisfied the obligation to “explain its reasoning to a

sufficient degree to allow for meaningful appellate review” of the reasonableness of its conclusions.

United States v. Brown, 501 F.3d 722, 724 (6th Cir. 2007). The court first noted that it would “take

into account all of the 3553 standards,” but that it would focus on “the nature and circumstances of

the offense[ ] and the history and characteristics of the defendant.” R.63 at 19. The court then

determined that because Wells had engaged in a “pattern of behavior . . . since he was a late

                                                  -2-
No. 10-2663
United States v. Wells

teenager”—“[i]rresponsibility, criminal behavior, fleeing from the police, resisting authority, [and]

not adhering to the requirements of the probation officer or of the Court”—a sentence at the statutory

maximum, 24 months, was “the single appropriate sentence” that would adequately deter Wells from

future misbehavior and protect the public from him. R.63 at 25, 28. This explanation suffices.

Aside from Wells’ understandable disagreement with the court’s ultimate conclusion, we fail to see

what more he would have liked the court to say.


       Nor is Wells’ sentence substantively unreasonable. Because the guidelines range accounts

only for “the seriousness of the underlying crime and the defendant’s criminal history,” and does not

take into account whether a defendant has violated his supervised release one time or many, it may

be reasonable for a district court to vary upward when sentencing an offender who commits repeated

supervised-release violations. United States v. Branch, 405 F. App’x 967, 970 (6th Cir. 2010). We

have upheld similar upward variances—indeed greater variances—to deal with serial violators. See,

e.g., id. at 968 (upholding a 24-month sentence where the guidelines range was 6–12 months);

United States v. Kokoski, 435 F. App’x 472, 474 (6th Cir. 2011) (upholding a 34-month sentence

where the guidelines range was 8–14 months); United States v. Bolds, 511 F.3d 568, 572 (6th Cir.

2007) (upholding a 24-month sentence where the guidelines range was 4–10 months). Wells offers

no meaningful reason to handle this appeal differently. In view of his history of criminality and

irresponsible behavior, his lack of cooperation with law-enforcement officers and his repeated

violations of supervised release, it was reasonable for the district court to vary upward in imposing

this 24-month sentence.


                                                -3-
No. 10-2663
United States v. Wells

                                       III.


       For these reasons, we affirm.




                                       -4-